DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers et al. (US9326566, hereinafter Beers).
Regarding claim 1, Beers discloses a system (100) comprising: a shoe (105); a support structure positioned within the shoe; a rechargeable power supply (rechargeable batteries) that is attached to, and removable from, the support structure (col. 8: 43-54); and a force-to-energy conversion device (col. 8:62) that is operably attached to the support structure, the force-to-energy conversion device receiving one or more external forces from an environment external to the shoe, the force-to-energy conversion device converting the one or more external forces to electrical energy, the force-to-energy conversion device transferring the electrical energy to the rechargeable power supply for storage in the rechargeable power supply.
Regarding claim 2 the one or more external forces comprises a force generated by impact between the shoe and a surface.
Regarding claim 4, the rechargeable power supply is a rechargeable battery.
Claims 1-5 and 7-8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott (US5500635, hereinafter Mott).
Regarding claim 1, Mott discloses a system (Fig. 1) comprising: a shoe (210); a support structure positioned within the shoe (sole); a rechargeable power supply (rechargeable batteries) that is attached to, and removable from, the support structure (col. 15:64-65); and a force-to-energy conversion device (impact sensor 218) that is operably attached to the support structure, the force-to-energy conversion device receiving one or more external forces from an environment external to the shoe, the force-to-energy conversion device converting the one or more external forces to electrical energy, the force-to-energy conversion device transferring the electrical energy to the rechargeable power supply for storage in the rechargeable power supply.
Regarding claim 2, the force-to-energy conversion device comprises one or more piezoelectric elements. (abstract)
Regarding claim 3, the one or more external forces comprises a force generated by impact between the shoe and a surface. (shoe-ground impacts)
Regarding claim 4, Mott discloses the use of a rechargeable battery. 
Regarding claim 5, Mott discloses the power supply being removable from the support structure and the LED display formed on the outside surface of the heel and the LED display facing rearwardly.
Regarding claim 7, the rechargeable power supply provides power to one or more components (LED, displays, temperature sensors, impact sensors) operably attached to the support structure.
Regarding claim 8, Mott discloses one or more lights that are operably attached to the support structure, the one or more lights being powered by the rechargeable power supply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beers or Mott in view of Tseng (US9095184, hereinafter Tseng).
Regarding claims 5 and 6, Beers and Mott disclose the invention as explained above, including a removable power supply. However, Mott and Beers fail to disclose the rechargeable power supply being removable from the support structure for providing electrical energy to a device that is external to the shoe. Tseng discloses an interface device (80) for supplying direct current to an external electronic apparatus (2). Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use the electrical energy generated by the shoe to provide energy to an external electronic device.
 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beers or Mott in view of Torvinen et al. (US20170208890, hereinafter Torvinen). 
Beers and Mott disclose the invention as explained above, but fail to disclose a processor that wirelessly communicates with an application stored on a smartphone. Torvinen discloses an energy harvesting sole that stores the energy in energy storage devices. The data obtained, such as motion parameters, by the system can be transferred to an external device such as a smartphone or smart watch.  Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a processor that wirelessly communicates with a smartphone to transmit data and parameters from the shoes to the smartphone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837